IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEARL T. FLOWERS,                      §
                                       §   No. 254, 2014
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County,
STATE OF DELAWARE,                     §   Cr. ID No. 1008025982
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: September 23, 2014
                          Decided: September 24, 2014

                                     ORDER

      This 24th day of September 2014, it appears to the Court that:

      (1)    On May 15, 2014, the appellant filed a notice of appeal from an April

29, 2014 Superior Court order sentencing him for a violation of probation. The

appellant’s opening brief and appendix were due on or before August 14, 2014.

      (2)    On August 18, 2014, the Clerk sent a notice of brief delinquency to

the appellant. On August 26, 2014, the Chief Deputy Clerk issued a Supreme

Court Rule 29(b) notice, by certified mail, directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix.    The notice to show cause was sent again, by first class mail, on

September 11, 2014.
       (3)    On September 23, 2014, the certified notice to show cause was

returned in an envelope marked “Return to Sender, Unclaimed, Unable to

Forward.” The appellant also failed to respond to the notice show cause sent by

first class mail and still has not filed an opening brief. Under these circumstances,

dismissal of this appeal is deemed to be unopposed.1

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                                   BY THE COURT:

                                                   /s/ Henry duPont Ridgely
                                                   Justice




1
 Supr. Ct. R. 3(b)(2)(providing that party is deemed to have consented to termination of appeal
when that party fails to respond to notice to show cause).

                                              2